AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                   FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                     Eastern District of Washington                EASTERN DISTRICT OF WASHINGTON


                     STEVEN E. NEELY,
                                                                                                     Jul 26, 2019
                                                                     )                                  SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00153-RMP
                   WASHINGTON STATE,                                 )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petitioner's Petition for Writ of Habeas Corpus, ECF No. 1 is DISMISSED pursuant to Rule 4, Rules Governing
’
              Section 2254 Cases in the United States District Courts.
              Judgment is entered for the Respondent.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         ROSANNA MALOUF PETERSON                             on a petition for
      writ of habeas corpus.


Date: 7/26/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
